           Case 1:19-cv-00727-APM Document 28 Filed 05/15/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 OLEG DERIPASKA,

                     Plaintiff,

           v.                                        Civil Action No. 19-cv-00727 (APM)

 STEVEN T. MNUCHIN, Secretary of the
 UNITED STATES DEPARTMENT OF
 THE TREASURY, ANDREA M. GACKI,
 DIRECTOR OF THE OFFICE OF
 FOREIGN ASSESTS CONTROL,

                     Defendants.


    NOTICE OF FILING OF CERTIFICATION AND INDEX OF ADMINISTRATIVE
                                RECORD

        Pursuant to Local Rule 7(n)(1), Defendants hereby notice the filing of the certification and

index of the Administrative Record in the above-captioned case. The Administrative Record

consists of materials compiled by the Defendants in support the agency actions challenged in this

case by Plaintiff.

        Also pursuant to Local Rule 7(n), a copy of the Administrative Record was sent to counsel

for the Plaintiff.



        Dated: May 15, 2020                          Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     DIANE KELLEHER
                                                     Assistant Director

                                                      /s/ Nathan M. Swinton                    .
                                                     NATHAN M. SWINTON
                                                     Senior Trial Counsel (NY Bar)
Case 1:19-cv-00727-APM Document 28 Filed 05/15/20 Page 2 of 2



                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, N.W.
                                  Washington, DC 20005
                                  Tel: (202) 305-7667
                                  Fax: (202) 616-8470
                                  E-mail: Nathan.M.Swinton@usdoj.gov




                              2
        Case 1:19-cv-00727-APM Document 28-1 Filed 05/15/20 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                              )
OLEG DERIPASKA,                               )
                                              )
               Plaintiff,                     )
                                              )
         v.                                   )       Civil Action No. 1:19-cv-00727
                                              )
STEVEN T. MNUCHIN, Secretary of               )
the Department of the                         )
Treasury, et al.,                             )
                                              )
               Defendants.                    )
                                              )


                    CERTIFICATION OF ADMINISTRATIVE RECORD

       I, Leila Baheri, declare as follows:

   1. I am currently employed as the Assistant Director in the Global Weapons of Mass

Destruction (WMD), Middle East, Europe & Russia Division (GME) of the Office of Global

Targeting at the U.S. Department of the Treasury, Office of Foreign Assets Control (OFAC).

   2. I have served in this capacity since 2017. I have been employed by OFAC since 2003,

first as a Sanctions Investigator, later as a Section Chief and then Assistant Director of other

Divisions within OGT, before assuming my current position. I lead a unit within OFAC that is

responsible for, among other things, designations under Executive Order 13661 of March 16,

2014, “Blocking Property of Additional Persons Contributing to the Situation in Ukraine,”

Executive Order 13662 of March 20, 2014, “Blocking Property of Additional Persons

Contributing to the Situation in Ukraine,” and the Ukraine Related Sanctions Regulations, 31

C.F.R. Part 589. That unit is also responsible for evaluating petitions for delisting under those




                                                  1
         Case 1:19-cv-00727-APM Document 28-1 Filed 05/15/20 Page 2 of 8



authorities. As such, I am authorized to certify the truth and correctness of official records of

OFAC, and of other documents recorded or filed with OFAC.

    3. The facts attested to herein are based on my personal knowledge or information made

available to me in the course of my official duties.

    4. I hereby certify to the best of my knowledge and belief that the documents described in

the attached index constitute a true, correct, and complete copy of the non-privileged documents

that were directly or indirectly considered in connection with OFAC’s decision to designate

plaintiff Oleg Deripaska under Executive Order 13661, as well as OFAC’s decision to deny his

petition seeking delisting under Executive Order 13662.1 The administrative record, as well as

the index, was redacted to remove classified or privileged information, before production to the

Plaintiff.




1
 The slip sheets used in this Administrative Record to designate where in the Record withheld
classified documents appear are different than the slip sheets used by OFAC originally in
conjunction with the evidentiary memoranda, including those appearing in the prior
Administrative Record filed in this case, see ECF No. 6-1, and those provided to Plaintiff in
response to his request for reconsideration of his designation pursuant to Executive Order 13662.
The substitution for these slip sheets was made for this case only for clarity and ease of
reference, and it does not affect the substance or contents of the Administrative Record in any
way.
                                                 2
        Case 1:19-cv-00727-APM Document 28-1 Filed 05/15/20 Page 3 of 8



In accordance with 28 U.S.C. § 1746, I certify and declare, under penalty of perjury, that the

foregoing is true and correct to the best of my knowledge, information, and belief.



Dated: May 15, 2020                           /s/ Leila Baheri
                                             Leila Baheri
                                             Assistant Director
                                             Global WMD, Middle-East, Europe & Russia
                                             Office of Global Targeting
                                             Office of Foreign Assets Control
                                             U.S. Department of the Treasury
                                             1500 Pennsylvania Avenue, N.W.
                                             Freedman’s Bank Building
                                             Washington, DC 20220




                                                3
      Case 1:19-cv-00727-APM Document 28-1 Filed 05/15/20 Page 4 of 8



                         (U) Oleg Vladimirovich DERIPASKA Document Index

      Document Title                                                             Bates Number


                     DESIGNATION OF PLAINTIFF UNDER E.O. 13661

1.    (U) E.O. 13661 Designation and Blocking Memorandum                         0001-0004
2.    (U) UKRAINE-EO13661-13321 Clearance Sheet                                  0005
3.    (U) UKRAINE-EO13661-13321 Designation Evidentiary                          0006-0014
4.    (U) Executive Order 13661 of March 16, 2014, “Blocking Property            0015-0017
      of Additional Persons Contributing to the Situation in Ukraine,” 79
      Fed. Reg. 15535 (March 19, 2014).
5.    (U) Executive Order 13662 of March 20, 2014, “Blocking Property            0018-0020
      of Additional Persons Contributing to the Situation in Ukraine,” 79
      Fed. Reg. 16169 (March 24, 2014).
6.    (U) U.S. Department of the Treasury, “Determination                        0021
      Pursuant to Section l(a)(i) of Executive Order 13662,” July 16,
      2014.
7.    (U) Bloomberg, “Bloomberg Billionaires Index # 179 Oleg                    0022-0027
      Deripaska,” available at www.bloomberg.com/billionaires/profiles/
      oleg-deripaska/, accessed January 31, 2018.
8.    (U) Web site of Oleg Deripaska, Family, available at                       0028-0037
      www.deripaska.com/about/biography/, accessed January 31, 2018.
9.    (U) Forbes, Oleg Deripaska, available at                                   0038-0039
      www.forbes.com/profile/oleg-deripaska/, accessed January 31,
      2018.
10.   (U) The Guardian, “Mega-Rich Homes Tour Puts Spotlight on                  0040-0042
      London’s Oligarchs,” Luke Harding, February 4, 2016, available at
      www.theguardian.com/uk-news/2016/feb/04/mega-rich-homes-tour-
      london-oligarchs-russia-alexei-navalny-putin.
11.   (U) Google.com, 5 Belgrave Square London, available at                     0043
      www.google.com/maps/, accessed February 28, 2018.
12.   (U) The Telegraph, “Oligarch Linked to Politicians ‘Ordered                0044-0045
      Murder of Banker,’” Sam Marsden, July 10, 2012, available at
      www.telegraph.co.uk/ finance/financial-crime/9387913/Oligarch-linked-
      to-politicians-ordered-murder-of-banker.html.
13.   (U) The Times, “Billionaire ‘With Mafia Links Spied on Rivals,’”           0046-0048
      Roger Boyes and Alex Spence, July 9, 2012, available at
      www.thetimes.co.uk/article/billionaire-with-mafia-links-spied-on-rivals-
      5bgt5k5brb6.
14.   (U) Financial Times, “Close to the Wind: Russia’s Oligarchs,”              0049-0053
      Catherine Belton, October 24, 2008, available at
      www.ft.com/content/d96aa8ac-a 1 f9-11 dd-a32f-000077b07658.
15.   (U) OCCRP, “Russian Billionaire Linked to Trump, Manafort Has              0054-0057
      New Cyprus Passport,” Sara Farolfi and Stelios Orphanides,
      March 5, 2018, available at: www.occrp.org/en/goldforvisas/
      Russian-billionaire-linked-to-trump-manafort
      -has-new-cyprus-passport.
16.   (U) U.S. Department of Justice, Foreign Agents Registration Act            0058-0061
      Filing- Endeavor Group, May 8, 2009.

                                                 1
      Case 1:19-cv-00727-APM Document 28-1 Filed 05/15/20 Page 5 of 8



17.   Placeholder Slip Sheet #1 (3 pages)                                             0062
18.   Placeholder Slip Sheet #2 (4 pages)                                                    0063
19.   Placeholder Slip Sheet #3 (3 pages)                                             0064
20.   (U) Declaration of Oleg Deripaska in Opposition to Gliklad’s                    0065-0068
      Motion for Summary Judgement and in Support of Deripaska’s
      Cross Motion, Alexander Gliklad v. Oleg Deripaska, 652641/2015
      (Supreme Court of the State of New York County of New York),
      filed on June 9, 2016.
21.   Placeholder Slip Sheet #4 (11 pages)                                            0069
22.   (U) U.S. Department of the Treasury web site, Press Release,                    0070-0071
      Announcement of Additional Treasury Sanctions on Russian Financial
      Institutions and on a Defense Technology Entity,” July 29, 2014, available at
      www.treasury.gov/press-center/pressreleases/Pages/jl2590.aspx.
23.   (U) The Nation, “McCain’s Kremlin Ties,” Mark Ames and Ari                      0072-0089
      Berman, October 1, 2008, available at www .thenation.com/article
      mccains-kremlin-ties/.
24.   Placeholder Slip sheet #5 (4 pages)                                             0090
25.   (U) Web site of Oleg Deripaska, Initiatives, available at                       0091-0095
      www.deripaska.com/business/, accessed March 22, 2018.
26.   (U) Web site of Oleg Deripaska, Business, available at                          0096-0108
      www.deripaska.com/business/, accessed January 31, 2018.
27.   (U) EN+ Group, “Prospectus,” November 3, 2017, available at                     0109-0136
      www.enplus.ru/content/dam/enplus/corporate/investors/regulatory-news/
      enplus-group-prospectus.pdf.
28.   (U) Web site of EuroSibEnergo, www.eurosib.ru/en/, accessed                     0137-0144
      February 12, 2018.
29.   Placeholder Slipsheet #6 (6 pages)                                              0145
30.   (U) Complaint - Oleg V. Deripaska v. The Associated Press, 1 :l 7-              0146-0157
      cv-00913, May 5, 2017 (DDC).

DENIAL OF PLAINTIFF’S PETITION SEEKING DELISTING PURSUANT TO E.O. 13662

31. (U) UKRAINE-EO13662-16174 Denial Evidentiary                                  0158-0169
32. (U) Executive Order 13662 of March 20, 2014, “Blocking Property of            0170-0173
    Additional Persons Contributing to the Situation in Ukraine,” 79 Fed. Reg.
    16169 (March 24, 2014).
33. (U) Website of En+, “Separate interim condensed financial information         0174-0189
    for the nine months ended 30 September 2019,” uploaded on November 14, 2019
    available at https://www.enplusgroup.com/en.investors/results-anddisclosure/.
34. (U) Ferrari & Associates, “Request for Administrative Reconsideration,”       0190-0220
    June 27, 2019.
35. (U) Office of Foreign Assets Control, “Questionnaire,” November 13, 2019.     0221-0222
36. (U) Ferrari & Associates, “Response to OFAC’s November 13, 2019               0223-0232
    Questionnaire,” January 5, 2020 (sent January 6, 2020).
37. (U) Ferrari & Associates, “Response to OFAC’s February 14, 2020               0233-0251
    Questionnaire,” February 21, 2020.
38. (U) World of Renewables Website, “En+ Group is Highest Ranked                 0252-0255
    Russian Renewable Energy Company in 2019 Green Utilities
    Global Report,” November 8, 2019, available at
    “https://worldof renewables.com/engroup-is-highest-ranked-
    russian-renewable-energy-company-in-2019-green-utilities-global-report/,

                                                  2
    Case 1:19-cv-00727-APM Document 28-1 Filed 05/15/20 Page 6 of 8



     accessed on February 24, 2020.
39. (U) World of Renewables Website, “About Us,” available at                       0256-0260
    https://worldofrenewables.com/about-us/, accessed on February 24, 2020.
40. (U) Eurosibenergo Website, “About Eurosibenergo,” available at                  0261-0263
    http://pomplo.ru/en/about/, accessed on February 18, 2020.
41. (U) Bloomberg, “Russia’s Largest Bitcoin Mine Tums Water into Cash,”            0264-0266
    November 23, 2019, available at
    https://www.bloomberg.com/news/features/2019-11-24/seo-inside-russias-
    largest-bitcoin-mine, accessed on February 24, 2020.
42. (U) “Sanctions Actions Pursuant to Executive Orders 13660, 13661 and            0267-276
    13662,” 79 Fed. Reg. 63021 (October 21, 2014).
43. Placeholder Slip Sheet #7 (64 pages)                                            0277
44. (U) Orbis, “JSC Eurosibenergo,” December 2017,                                  0278-0289
    accessed on February 21, 2020.
45. (U) En+ Group website,” En+ Group Sustainability Report 2018,”                  0290-0321
     September18, 2019, available at
     https://www.enplusgroup.com/en/investors /results-and-disclosure/,
    accessed on February 25, 2020.
46. (U) En+ Group website, available at                                             0322-0324
    https://www.enplusgroup.com/en/investors /res,
     accessed on February 18, 2020.
47. (U) En+ Group website, “Power Segment,” available at                            0325-0327
    https://www.eoplusgroup.com/en/explore-enplus/power-segment/,
    accessed on February 18, 2020.
48. (U)TASS, “Deripaska reduces stake in En+ to 44.95%,”                            0328-0329
     January 28, 2019, available at https://tass.com/economy/1042031,
    accessed on February 26, 2020.
49. (U) Deripaska v. Mnuchin, No. 19-cv-727, United States District Court           0330-0354
     for the District of Columbia, “Amended Complaint,” ECF No. 7, filed June 20,
    2019.
50. (U) Embassy of the Russian Federation in the Kingdom of Thailand, “Meeting      0355-0356
    with members of APEC Business Advisory Council,” November 10, 2017,
    available at https://thailand.mid.ru/cn/key-issues/3286-meeting-with-members-
    of-apec-business-advisory-council, accessed on February 28,2020.
51. (U) APEC, “APEC Business Advisory Council,” available at                        0357-0364
    https://www.apec.org/Groups/Other-Groups/APEC-Business-Advisory-Council,
    accessed on February 28, 2020.
52. (U)Website of Oleg Deripaska, Initiatives, available at                         0365-0369
    www.deripaska.com/initiatives accessed on March 22, 2018.
53. (U)Website of Orbis, Overview, available at https://www.bvdinfo.com/engb/       0370-0380
    our-products/data/intemational/orbis, accessed on March 1, 2020.
54. (U)Excerpts of En+ Group, “Prospectus,” November 3, 2017, available at          0381-0408
    www.enplus.ru/content/dam/enplus/corporate/investors/regulatory-news/
    enplus-group-prospectus.pdf.
55. (U) Notice of-OFAC Sanctions Actions, 83 Fed. Reg. 19138 (May 1, 2018).         0409-0412
56. (U) U.S. Department of the Treasury Press Release,                              0413-0420
    “Treasury Designates Russian Oligarchs, Officials, and Entities
     in Response to Worldwide Malign Activity,” April 6, 2018, available at
    https://home.treasury.gov/news/press-releases/sm0338.
57. (U) E.O. 13662 Designation and Blocking Memorandum                              0421-0424
58. (U) UKRAINE-EO13661-13321 Clearance Sheet                                       0425

                                              3
     Case 1:19-cv-00727-APM Document 28-1 Filed 05/15/20 Page 7 of 8



59. (U) UKRAINE-EO13661-13321 Designation Evidentiary                                 0426-0434
60. (U) Executive Order 13661 of March 16, 2014, “Blocking Property                   0435-0437
    of Additional Persons Contributing to the Situation !n Ukraine,” 79
    Fed. Reg. 15535 (March 19, 2014).
61. (U) Executive Order 13662 of March 20, 2014, “Blocking Property                   0438-0440
    of Additional Persons Contributing to the Situation in Ukraine,” 79
    Fed. Reg. 16169 (March 24, 2014).
62. (U) U.S. Department of the Treasury, “Determination                               0441
    Pursuant to Section l(a)(i) of Executive Order 13662,” July 16, 2014.
63. (U) Bloomberg, “Bloomberg Billionaires Index # 179 Oleg                           0442-0447
    Deripaska,” available at www.bloomberg.com/billionaires/profiles/
    oleg-deripaska/, accessed January 31, 2018.
64. (U) Web site of Oleg Deripaska, Family, available at                              0448-0457
    www.deripaska.com/about/biography/, accessed January 31, 2018.
65. (U) Forbes, Oleg Deripaska, available at                                          0458-0459
    www.forbes.com/profile/oleg-deripaska/, accessed January 31,
    2018.
66. (U) The Guardian, “Mega-Rich Homes Tour Puts Spotlight on                         0460-0462
    London’s Oligarchs,” Luke Harding, February 4, 2016, available at
    www .theguardian.com/uk-news/2016/feb/04/mega-rich-homes-tour-
    London-oligarchs-russia-alexei-navalny-putin.
67. (U) Google.com, 5 Belgrave Square London, available at                            0463
    www.google.com/maps/, accessed February 28, 2018.
68. (U) The Telegraph, “Oligarch Linked to Politicians ‘Ordered                       0464-0465
    Murder of Banker,’” Sam Marsden, July 10, 2012, available at
    www.telegraph.co.uk/ finance/financial-crime/9387913/Oligarch-linked-
    to-politicians-ordered- murder-of-banker.html.
69. (U) The Times, “Billionaire ‘With Mafia Links Spied on Rivals,’”                  0466-0468
    Roger Boyes and Alex Spence, July 9, 2012, available at
    www.thetimes.co.uk/article/billionaire-with-mafia-links-spied-onrivals-
    5bgt5k5brb6.
70. (U) Financial Times, “Close to the Wind: Russia’s Oligarchs,” 0052-0056           0469-0473
    Catherine Belton, October 24, 2008, available at
    www .ft.com/content/d96aa8ac-a1f9-11dd-a32f-000077b07658.
71. (U) OCCRP, “Russian Billionaire Linked to Trump, Manafort Has                     0474-0477
    New Cyprus Passport,” Sara Farolfi and Stelios Orphanides, March 5, 2018,
    available at: www.occrp.org/en/goldforvisas/russianbillionaire-linked-to-trump-
    manafort-has-new-cyprus-passport.
72. (U) U.S. Department of Justice, Foreign Agents Registration Act                   0478-0481
    Filing- Endeavor Group, May 8, 2009.
73. Placeholder Slip Sheet #8 (3 pages)                                               0482
74. Placeholder Slip Sheet #9 (4 pages)                                               0483
75. Placeholder Slip Sheet#10 (3 pages)                                               0484
76. (U) Declaration of Oleg Deripaska in Opposition to Gliklad’s                      0485-0488
    Motion for Summary Judgement and in Support of Deripaska’s
    Cross Motion, Alexander Gliklad v. Oleg Deripaska, 652641/2015
    (Supreme Court of the State of New York County of New York),
    filed on June 9, 2016.
77. Placeholder Slip Sheet #11 (11 pages)                                             0489
78. (U) U.S. Department of the Treasury web site, Press Release,                      0490-0491


                                               4
      Case 1:19-cv-00727-APM Document 28-1 Filed 05/15/20 Page 8 of 8



      “Announcement of Additional Treasury Sanctions on Russian
      Financial Institutions and on a Defense Technology Entity,” July 29,
      2014, available at www.treasury.gov/press-center/pressreleases/
      Pages/jl2590.aspx.
79.   (U) The Nation, “McCain’s Kremlin Ties,” Mark Ames and Ari             0492-0509
      Berman, October 1, 2008, available at www .thenation.com/article
      /mccains-kremlin-ties/.
80.   Placeholder Slip Sheet #12 (4 pages)                                   0510
81.   (U) Web site of Oleg Deripaska, Initiatives, available at              0511-0515
      www.deripaska.com/initiatives, accessed March 22, 2018.
82.   (U) Web site of Oleg Deripaska, Business, available at                 0516-0528
      www.deripaska.com/business/, accessed January 31, 2018.
83.   (U) EN+ Group, “Prospectus,” November 3, 2017, available at            0529-0556
      www.enplus.ru/content/dam/enplus/corporate/investors/regulatorynews/
      en pl us-group-prospectus.pdf.
84.   (U) Web site of EuroSibEnergo, www.eurosib.ru/en/, accessed            0557-0564
      February 12, 2018.
85.   Placeholder Slipsheet #13 (6 pages)                                    0565
86.   (U) Complaint - Oleg V. Deripaska v. The Associated Press, 1 :l 7-     0566-0577
      cv-00913, May 5, 2017 (DDC).




                                               5
